DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 12/22/2020 has been entered and fully considered. Claims 1-5 remain pending in the application, where claims 1-3 and 5 have been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112(f) claim interpretation and the 35 USC 112(b) rejection of the pending claims as set forth in the non-final office action mailed on 9/29/2020. The above interpretations/rejections are therefore withdrawn. However, the new amendment “device” appears to be claimed as a means without enough structure to perform the functionality of focusing the laser beam. “Device” will be interpreted under 35 USC 112(f) with a structure according to the Specification (p. 18 of original disclosure).  

3- Moreover, Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
device in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1-2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kosterev (WO 03/104767, cited by Applicants) in view of Kalkman et al. (PGPUB N. 2010/0011836), hereinafter Kalkman.

As to Amended Claim 1, Kosterev teaches a quartz-enhanced photoacoustic spectroscopy gas detection apparatus based on beat effect (Abstract, pp. 4-7 for ex., and Figs. 1-10 with system in Figs. 2-3 in apparatus of Fig. 1 with proposed modification), characterized by comprising a photoacoustic signal detection module (Figs. 2-3, 6-10), a gas chamber (inside housing 14/18 and/or 60), a light source module (70/80) and a data acquisition module (22 and/or 75/95); 
 which comprises a first electrode and a second electrode (fork type crystal oscillator in Figs. 2-3, 6-10; the two electrodes are necessary for the electric powering of the fork), wherein opposing side walls of the gas chamber are provided with an entrance window and an exit window, respectively (Figs. 1, 3), the photoacoustic signal detection module is vertically arranged in an inner cavity of the gas chamber via a support (Figs. 1-3, 6-10), and the entrance window and the exit window of the gas chamber are located on a same optical path (Fig. 3); 
the light source module comprising:
a laser light source comprising a current scanning input port and a current modulation input port (70);
a first function generator comprising a first signal output terminal and a second function generator comprising a second signal output terminal and a third synchronous signal output terminal (although function generator 80 is shown only with one line to laser 70; the generator has two functions, spectral/frequency scanning, p. 8, and current/light modulating, pp. 7-8, which necessitates two terminals to control independently as disclosed by Kosterev. As to the third claimed synchronous, it is associated to the port linking the function generator 80 to laser 70 and lock in amplifier 90. Also, the two generators are not claimed to be distinct and separate, which allows considering both generators are the same module with two functions); wherein the signal output terminal of the first function generator is connected to the current scanning input port of the laser light source, wherein the second signal output terminal of the second function generator is connected to the current modulation input port of the laser light source (pp. 6-8 laser is spectrally tunable and sinusoidally modulated. Moreover,  since the first and second function generators, first and second ports and first and second terminals are not claimed to be distinct from each other, these elements can be considered to be the same); and
a device (doublet in Fig. 3) arranged on an outgoing light path of the laser light source (Fig. 3), wherein a laser beam emitted from the laser light source is incident into a micro-acoustic resonant cavity (50 or 55) in the gas chamber via the entrance window after being focused through the (Figs. 3 and 6-10);
the data acquisition module comprising:
a transimpedance preamplifier (p. 6 and the references incorporated therein) comprising a first signal input terminal, a second signal input terminal and a signal output terminal, wherein the first signal input terminal of the transimpedance preamplifier is connected to the first electrode of the tuning fork- type quartz crystal oscillator, and the second signal input terminal is connected to the second electrode of the tuning fork-type quartz crystal oscillator and then grounded, a lock-in amplifier (pp. 7-8; 90) comprising a first signal input terminal, a second synchronous signal input terminal and a signal output terminal, wherein the first signal input terminal of the lock-in amplifier is connected to the signal output terminal of the transimpedance preamplifier, and the second synchronous signal input terminal of the lock-in amplifier is connected to the third synchronous signal output terminal of the second function generator (obvious over p. 6 and Fig. 3 and the references incorporated therein relative to the connection of the pre-amp with the quartz oscillator)
a data acquisition card comprising a signal input terminal connected to the signal output terminal of the lock-in amplifier, and a computer  for processing and recording relevant data and controlling an operation of the apparatus comprising a signal acquisition port connected to the data acquisition card (device/computer 95 and the necessary acquisition 
Kosterev does not teach expressly a gas inlet is arranged on a side of a lower end of the gas chamber close to the entrance window, a gas outlet is arranged on a side of an upper end of the gas chamber close to the exit window; the laser light source; and the signal input terminal of the data acquisition card is connected to the signal output terminal of the lock-in amplifier, and an RS232 interface of the data acquisition card is connected to the signal acquisition port of the computer. 
However, Kalkman teaches, in a similar field of endeavor, a cavity enhanced photoacoustic trace gas detector (Abstract and Figs. 1-5), wherein a gas cell 1056 with inlet/outlet 107/108. As to the use of an RS232, one with ordinary skills in the art would find it obvious to use this connectivity as a mere species of a limited genus of interfaces between acquisition boards and calculating processors with expectations of efficiency and simplicity. See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered, and MPEP 2143 Sect. I. B-D.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the instant application to consider the apparatus and method of use of Kosterev in view of Kalkman’s teachings and suggestions and to general signal acquisition hardware knowledge, so that a gas inlet is arranged on a side of a lower end of the gas chamber close to the entrance window, a gas outlet is arranged on a side of an upper end of the gas chamber close to the exit window; the laser light source; and the signal input terminal of the data acquisition card is connected to the signal output terminal of the lock-in amplifier, and an RS232 interface of the data acquisition card is connected to the signal acquisition port of the computer, with the advantage of efficiently and optimally analyzing a flowing gas in a gas chamber.

As to amended Claim 2, Lei teaches the quartz-enhanced photoacoustic spectroscopy gas detection apparatus based on beat effect according to claim 1, characterized in that the micro-acoustic resonant cavity is matched with the tuning fork-type quartz crystal oscillator (Figs. 7-9; geometrical matching/alignment), and the micro-acoustic resonant cavity is located on the same optical path as the entrance window and the exit window of the gas chamber (Fig. 3).  

Allowable Subject Matter

9- Claims 3-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to dependent claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A gas detection method using the quartz-enhanced photoacoustic spectroscopy gas detection apparatus based on beat effect according to claim 1, characterized by comprising the steps of: …
adjusting an amplitude of a scanning voltage of the first function generator so that an output center wavelength of the laser light source reaches a desired value, and a scanning rate of the output center wavelength of the laser light source is 18 cm -s-1 to 200 cm-is-1, controlling a modulation signal frequency of the second function generator to modulate the output center wavelength of the laser light source, wherein a frequency difference of 10-210 Hz is set between a modulation signal frequency f of the second function generator and a previously measured resonant frequency f i-1 -nominal frequency fo is used in a first measurement, the subscript i representing an i th measurement) of the tuning fork-type quartz crystal oscillator; 
3) … converting the photoacoustic signal by the photoacoustic signal detection module into a piezoelectric signal having a frequency which is a resonant frequency f of the tuning fork-type quartz crystal oscillator and then transmitting the piezoelectric signal via the electrodes of the tuning fork-type quartz crystal oscillator of the photoacoustic signal detection module to the transimpedance preamplifier, wherein f is an actual resonant frequency of the quartz tuning fork at the ith measurement; 
4) amplifying the received piezoelectric signal by the transimpedance preamplifier and transmitting the amplified piezoelectric signal to the lock-in amplifier, which demodulates the received piezoelectric signal having a frequency of f i with a demodulation signal having a frequency of f, a beat signal having a frequency of f i (the subscript i indicating an ith Application No. 16/080,711-4- Docket No. ZL0003-0010-USmeasurement) being produced after the demodulation and transmitted into the data acquisition card, wherein a detection bandwidth of the lock-in amplifier is 1 kHz to 100 kHz; 
extracting a signal value S at any one of peak points from the obtained beat signal map, and calculating a gas concentration value C to be measured by using:

    PNG
    media_image1.png
    83
    242
    media_image1.png
    Greyscale

in which SN is the signal value of the apparatus under a condition that the gas chamber is filled with high purity N2, Si is the signal value of the corresponding peak point of the apparatus under a condition of a standard gas having a concentration of Co, S is the signal value of the selected peak point, and Co is a concentration value of the standard gas.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Kosterev, Kalkman and Bisson . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886